      Case: 4:17-cv-02409-BYP Doc #: 84 Filed: 09/13/21 1 of 5. PageID #: 770




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION


 CECIL KOGER,                                     :
                                                  :            Case No. 4:17-cv-02409
        Plaintiff,                                :
                                                  :            Judge Benita Y. Pearson
                v.                                :
                                                  :
 DIRECTOR GARY C. MOHR, et al.,                   :
                                                  :
        Defendants.                               :


          MOTION IN LIMINE TO PRECLUDE PLAINTIFF FROM
ASSERTING ANY CLAIMS FOR MONEY DAMAGES RELATED TO HIS ITAL DIET

       Pursuant to Federal Rules of Evidence 401, 402 and 403, Defendants respectfully move

the Court for an Order prohibiting Plaintiff Cecil Koger (“Plaintiff”) from asserting any claims for

money damages related to his Ital diet at the trial of this matter. A memorandum in support is

attached.

                                                      Respectfully submitted,

                                                      DAVE YOST
                                                      Ohio Attorney General


                                                      /s/ Mindy Worly
                                                      MINDY WORLY (0037395)*
                                                      TRACY L. BRADFORD (0058556)
                                                      TONY H. SHANG (0100246)
                                                          *Lead counsel
                                                      Assistant Attorneys General
                                                      Criminal Justice Section
                                                      Corrections Litigation Unit
                                                      30 East Broad Street, 23rd Floor
                                                      Columbus, Ohio 43215
                                                      T: (614) 728-0161; F: (866) 474-4985
                                                      Mindy.Worly@OhioAGO.gov
                                                      Tracy.Bradford@OhioAGO.gov
                                                      Tony.Shang@OhioAGO.gov

                                                      Counsel for Defendants
      Case: 4:17-cv-02409-BYP Doc #: 84 Filed: 09/13/21 2 of 5. PageID #: 771




                                         MEMORANDUM

          The doctrine of qualified immunity forbids awarding money damages in §1983 actions

against prison officials whose conduct did “not violate clearly established statutory or

constitutional rights.” See Phillips v. Roane Cty., 534 F.3d 531, 538 (6th Cir. 2008) (quotation

omitted). A right is “clearly established” only if “any reasonable official in the defendant’s shoes

would have understood that he was violating it.” Kisela v. Hughes, 138 S. Ct. 1148, 1153 (2018)

(per curiam) (quotation omitted). This standard is satisfied only when existing precedent places

“the statutory or constitutional question beyond debate.” Ashcroft v. al-Kidd, 563 U.S. 731, 741

(2011).

          Critically, “the clearly established right must be defined with specificity.”     City of

Escondido v. Emmons, 139 S. Ct. 500, 503 (2019) (per curiam). Accordingly, broad general

propositions—for example, “arresting officers may not use excessive force,” or “prison officials

must not exhibit deliberate indifference to inmates’ medical needs”—are not specific enough to

permit the conclusion that the right is clearly established. See id.; Soudemire v. Mich. Dep’t of

Corr., 705 F.3d 560, 568 (6th Cir. 2013).

          Therefore, courts asking whether a right is clearly established must first hone in on the

“specific context of the case.” Soudemire, 705 F.3d at 568 (quotation omitted). Then, they must

decide whether the illegality of the challenged action, given the context, is sufficiently obvious.

Accordingly, Defendants are entitled to qualified immunity unless the illegality of the challenged

action was so obvious that only a “plainly incompetent” officer would fail to see it. City & Cty. of

S.F. v. Sheehan, 135 S. Ct. 1765, 1774 (2015) (quoting al-Kidd, 563 U.S. at 743).

          But here, the alleged unconstitutionality of Defendants’ actions was not so obvious that

only a “plainly incompetent” officer would fail to see it. Sheehan, 135 S. Ct. at 1774 (quoting al-

Kidd, 563 U.S. at 743). Indeed, much like the inmate in Curry v. Bobby, No. 4:09-CV-614, 2010


                                                 2
      Case: 4:17-cv-02409-BYP Doc #: 84 Filed: 09/13/21 3 of 5. PageID #: 772




U.S. Dist. LEXIS 28290, at * 13 (N.D. Ohio 2010), Plaintiff, an inmate serving a life sentence for

aggravated murder, brought this action pursuant to § 1983 and RLUIPA seeking an Ital diet. But

as this Court held in Bobby, the refusal of prison officials to provide a Rastafarian inmate with an

Ital diet comports with both RLUIPA and with rational basis review. Id. at *9.

       Indeed, the Bobby court found, the defendant prison officials had legitimate, penological

justifications for denying the inmate the requested Ital diet. Offering him the standard vegetarian

options rather than a diet composed solely of foods which are in the most natural state possible for

human consumption not only saves the prison money and trouble, it also lessens potential security

concerns.

       Finding security and cost control are both legitimate penological concerns, id.

(citing Cutter v. Wilkinson, 544 U.S. 709, 725, n. 13 (2005); Williams v. Wilkinson, Case No. 96-

3715, 1997 U.S. App. LEXIS 36760, 1997 WL 809971, at *3 (6th Cir. Dec. 18, 1997)), the trial

court awarded the defendant officers judgment as a matter of law. Curry v. Bobby, No. 4:09-CV-

614, 2010 U.S. Dist. LEXIS 28290, at * 15. See also Njie v. Godinez, No. 16-4223, 2019 U.S.

Dist. LEXIS 23655, at * 9 (C.D. Ill. 2019) (quoting Benjamin v. Coughlin, 708 F. Supp. 570, 575-

576 (S.D.N.Y. 1989), aff'd, 905 F.2d 571 (2d Cir. 1990) (it would cause undue financial and

administrative burdens to provide an Ital diet that met with the religious views of every Rastafarian

inmate.)); Udey v. Kastner, 805 F.2d 1218 (5th Cir. 1986) (the costs and inequities of feeding some

prisoners only fresh foods and others canned foods, "would create undue costs and administrative

burdens, and have a potentially disruptive effect on prison discipline..."); Rossi v. Stevens, 04 Civ.

1836, 2005 U.S. Dist. LEXIS, at * 48 (S.D.N.Y. 2005) (finding individual dietary practices vary

among Rastafarian individuals and sects. Some refuse to eat vegetables that have been cooked for

more than a few minutes, while others will eat only food that they have prepared themselves. To

provide Rastafarians with an Ital diet in accord with the religious views of each and every


                                                  3
      Case: 4:17-cv-02409-BYP Doc #: 84 Filed: 09/13/21 4 of 5. PageID #: 773




imprisoned Rastafarian would impose undue financial and administrative burdens on defendants

and would thus have a significant impact on the allocation of prison resources generally.).

          Though now eleven years old, Bobby is still good law. Nor is there any precedent from

either the Sixth Circuit or the Supreme Court establishing beyond debate that the First Amendment

and/or RLUIPA entitle Plaintiff to an Ital diet. Therefore, the specific issue in question on qualified

immunity in this case, namely whether the Constitution and/or RLUIPA require that Plaintiff be

provided a diet composed of foods which are natural, organic, vegan, and unprocessed, is at least

debatable.

          Accordingly, because “such references may unduly prejudice the jury against Defendants

based on matters [that should] no longer [be] at issue in this case,” Silberstein v. City of Dayton,

Case No. 3:02CV522, 2007 U.S. Dist. LEXIS 4141 (S.D. Ohio 2007), Plaintiff should be

precluded from asserting any claims for money damages related to his Ital diet at the trial of this

matter.

                                                       Respectfully submitted,

                                                       DAVE YOST
                                                       Ohio Attorney General

                                                       /s/ Mindy Worly
                                                       MINDY WORLY (0037395)*
                                                       TRACY L. BRADFORD (0058556)
                                                       TONY H. SHANG (0100246)
                                                           *Lead counsel
                                                       Assistant Attorneys General
                                                       Criminal Justice Section
                                                       Corrections Litigation Unit
                                                       30 East Broad Street, 23rd Floor
                                                       Columbus, Ohio 43215
                                                       T: (614) 728-0161; F: (866) 474-4985
                                                       Mindy.Worly@OhioAGO.gov
                                                       Tracy.Bradford@OhioAGO.gov
                                                       Tony.Shang@OhioAGO.gov

                                                       Counsel for Defendants


                                                  4
      Case: 4:17-cv-02409-BYP Doc #: 84 Filed: 09/13/21 5 of 5. PageID #: 774




                                CERTIFICATE OF SERVICE

       I hereby certify that a copy of the foregoing Defendants’ Motion in Limine to Preclude

Plaintiff from Asserting any Claims for Money Damages Related to His Ital Diet has been

electronically filed on September 13, 2021. Notice of this filing will be sent to counsel for all

parties via the Court’s electronic filing system. Parties may access this filing through the Court’s

system.



                                                     s/ Mindy Worly
                                                     MINDY WORLY (0037395)
                                                     Principal Assistant Attorney General




                                                 5
